           Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK P. MURPHY,

                                    Plaintiff,

                        -against-
                                                                   7:20-CV-9013 (KMK)
 LA. SPAULDING (ASSISTANT WARDEN);
                                                                  ORDER OF SERVICE
 SGT. CARROZZA (WESTCHESTER D.O.C.);
 C.O. IABONI (WESTCHESTER D.O.C.); C.O.
 SHMITT (WESTCHESTER D.O.C.),

                                    Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff Mark P. Murphy, who appears pro se and is currently held in the Westchester

County Jail (“WCJ”), brings this action alleging that the defendants violated his federal

constitutional rights, and he seeks damages. He sues: (1) WCJ Assistant Warden La. Spaulding,

(2) WCJ Correction Sergeant Carrozza, (3) WCJ Correction Officer Iaboni, and (4) WCJ

Correction Officer Shmitt.1 The Court construes Plaintiff’s amended complaint as asserting

claims under 42 U.S.C. § 1983 and under state law.

       By order dated December 2, 2020, the court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).2

       For the reasons discussed below, the Court construes Plaintiff’s official-capacity claims

against Carrozza, Iaboni, and Shmitt as brought against the County of Westchester, and directs

the Clerk of Court to add the County of Westchester as a defendant. The Court directs service on

all the defendants, and directs them to comply with Local Civil Rule 33.2.


       1
           Plaintiff sues Carrozza, Iaboni, and Shmitt in their official and individual capacities.
       2 Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 2 of 6




                                             I. Discussion

       A. County of Westchester

       The Court construes Plaintiff’s official-capacity claims against Carrozza, Iaboni, and

Shmitt as claims against the County of Westchester. Kentucky v. Graham, 473 U.S. 159, 167

n.14 (1985) (“There is no longer a need to bring official-capacity actions against local

government officials [because] local government units can be sued directly for damages and

injunctive or declaratory relief.”); see also Coon v. Town of Springfield, Vt., 404 F.3d 683, 687

(2d Cir. 2005) (“[A] § 1983 suit against a municipal officer in his official capacity is treated as an

action against the municipality itself.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the County

of Westchester, the Court directs the Clerk of Court to add the County of Westchester as a

defendant. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses the

County of Westchester may wish to assert.

       B. Service on the defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the amended complaint on the defendants until the Court reviewed the amended complaint

and ordered that summonses be issued for the defendants. The Court therefore extends the time

to serve the defendants with the amended complaint until 90 days after the date that summonses

                                                  2
          Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 3 of 6




are issued for the defendants. If the amended complaint is not served on the defendants within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as

the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”) (summary order).

        To allow Plaintiff to effect service of the amended complaint on the defendants through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service

Process Receipt and Return forms (“USM-285 form”) for the defendants. The Clerk of Court is

further instructed to issue summonses for the defendants, and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service of the summonses and the

amended complaint upon the defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

        C. Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the




                                                  3
           Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 4 of 6




date of service, the defendants must serve responses to those standard discovery requests. In

their responses, the defendants must quote each request verbatim. 3

                                          II. Conclusion

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to add the County of Westchester as a

defendant. Fed. R. Civ. P. 21.

       The Court further directs the Clerk of Court to: (1) issue summonses for Assistant

Warden La. Spaulding, Correction Sergeant Carrozza, Correction Officer Iaboni, Correction

Officer Shmitt, and the County of Westchester, (2) complete USM-285 forms with the service

addresses for Assistant Warden La. Spaulding, Correction Sergeant Carrozza, Correction Officer

Iaboni, Correction Officer Shmitt, and the County of Westchester, and (3) deliver all documents

necessary to effect service of summonses and the amended complaint (ECF 9) on Assistant

Warden La. Spaulding, Correction Sergeant Carrozza, Correction Officer Iaboni, Correction

Officer Shmitt, and the County of Westchester to the U.S. Marshals Service.

       The Court additionally directs the defendants to comply with Local Civil Rule 33.2

within 120 days of the date of service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       3If Plaintiff would like copies of those discovery requests before receiving any responses
and does not have access to the website, Plaintiff may request them from the court’s Pro Se
Intake Unit.

                                                 4
         Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 5 of 6




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:    March 8, 2021
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               5
Case 7:20-cv-09013-KMK Document 11 Filed 03/08/21 Page 6 of 6




            DEFENDANTS AND SERVICE ADDRESSES


    La. Spaulding, Assistant Warden
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    Correction Sergeant Carrozza
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    Correction Officer Iaboni
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    Correction Officer Shmitt
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    County of Westchester
    Law Department
    148 Martine Avenue
    White Plains, New York 10601
